[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff Dime Savings Bank claims an interest in the property in this foreclosure action by virtue of its note and mortgage dated July 22, 1987 in the principal amount of $224,000.00. The note and mortgage provided for the first payment to be made by the defendant Kenneth Dash on September 1, 1987. The plaintiff alleges that the defendant Dash failed to pay the September 1, 1987 payment and has failed to pay all amounts due since that time. The defendants Neal Landerman and Michael Wosczyna junior lienors assert the special defense of laches claiming that the plaintiff did not return its foreclosure action to court until September 5, 1989 and that such delay has resulted in prejudice to Landerman and Wosczyna.
The plaintiff has moved to strike the special defense of laches. However, the question of whether a party is guilty of laches is ordinarily a question of fact reserved for the trier of fact. Dunham v. Dunham, 204 Conn. 303, 327 (1987); Papcun v. Papcun, 181 Conn. 618,621 (1980). Such a special defense raising issues of fact cannot properly be decided on a motion to strike. Flanagan v. CT Page 4004 Valente, 31 Conn. Super. Ct. 143, 145 (1974).
Accordingly, the motion to strike should be and is denied.
McDONALD, J.